Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Note
In the rejection below, “relative viscosity ratio” recited in claim 1 is being interpreted in light of the definition of “relative viscosity ratio” in paragraph 0054 of the published application of the current invention (US Patent Application 2019/0292358 A1 or page 12, lines 16-19 of the specification of the current invention), which results in relative viscosity ratios less than one corresponding to the first component having a higher, not a lower, viscosity, since melt index is inversely related to viscosity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US Patent Application 2008/0038533 A1, published 14 Feb. 2008, hereinafter Best) in view of Baker and Buesinger (“The Ethylene Methyl Acrylate Copolymer”, J.Plast.Film & Sheet., Vol. 3, pp. 112 – 117, published April 1987, hereinafter Baker).

Best does not disclose acrylate content of the ethylene methyl acrylate nor its melt index nor the temperature for conducting extrusion coatings of his blend.
Baker teaches an ethylene methyl acrylate copolymer with a methyl acrylate content of 20% and a melt index of 2 g/10 min (page 115, Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ethylene methyl acrylate copolymer of Baker in the LLDPE-DPE blend of Best.  Baker teaches that his ethylene methyl acrylate copolymer is one of the most thermally stable of the high pressure olefinic copolymers, is ideally suited for extrusion coatings applications, is readily compatible with all polyolefin resins (page 112, 1st paragraph), and can be extrusion coated at temperatures of 310 to 327⁰C (page 116, Extrusion coating and lamination section, 1st paragraph).  Further, Baker teaches that blends of EMAC can be utilized to improve impact properties (page 115, 1st paragraph).
Best teaches a LLDPE with a melt index of 0.1 to 300 g/10 min, and Baker teaches a DPE with a melt index of 2 g/10min; therefore, the polymer blend of Best in view of Baker would 
It is the examiner’s position that given the composition of the polymer blend of Best in view of Baker comprises the same polymers of the same composition and same melt indices and in the same relative amounts as the claimed invention, the polymer blend of Best in view of Baker would necessarily be adapted to be extrusion coated at the same temperature as the current invention including the claimed temperatures.

Response to Arguments
Applicant's arguments filed 23 Feb. 2022 were fully considered, but they were not persuasive. 
Applicant amended claim 1 and added claim 11.
Applicant argues that Best only mentions “ethylene methyl acrylate” three times in the entire patent and is silent on the relative viscosity ratio.
However, the fact remains that Best does teach a blend of ethylene methyl acrylate with the claimed polyethylene.  Baker teaches the claimed ethylene methyl acrylate copolymer.
Applicant argues that Best is extremely sparse on extrusion coating.
However, Best devotes two paragraphs to extrusion coating (paragraphs 0124-0125).
Applicant argues that Baker provides no guidance as to whether ethylene methyl acrylate copolymer should be blended with other polymers.
However, Best teaches that ethylene methyl acrylate copolymer is blended with the claimed polyethylene and the blend is extrusion coated.  Further, as presented above, Baker st paragraph).  It is the examiner’s position that one of ordinary skill in the art would interpret “readily compatible” to mean that it blends well with all polyolefin resins.
Applicant argues that the Office Action mailed 23 Nov. 2021 relied on impermissible hindsight.
However, as presented above, Best teaches a blend of the claimed polyethylene with an ethylene methyl acrylate copolymer including the amounts of the two (co)polymers, and Baker teaches the claimed ethylene methyl acrylate copolymer, with motivation to combine the references.
Applicant argues that applicant’s data demonstrates the criticality of the viscosity ratio of the two (co)polymers in forming a blend with good adhesion strength.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes blends with 60 and 80 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 9, 18, and 20 wt.% with a melt flow index of 6 and 8 g/10 min and a density of 0.93 and 0.942 g/cc and LDPE or LLDPE with a melt flow index of 0.25, 1, and 1.85 g/10 min and density of 0.9200, 0.9210, and 0.9195 g/cc, whereas claim 1 broadly recite 45-99 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 5-40 wt.% and melt flow index of 1-60 g/10 min with no density limitation and any polyethylene with a melt flow index of less than 20 g/10 min and a density greater than 0.87.  Similarly, claim 11 broadly recites 55-85 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 15-40 wt.% and melt flow 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akihide (JP S49/45137 A, published 30 Apr. 1974) teaches a blend of ethylene alkyl acrylate copolymer and polyolefin as a hot melt adhesive.  Metzger (US Patent 4,376,845, published 15 Mar. 1983 and US Patent 4,416,937, published 22 Nov. 1983) teach a blend of three ethylene-based polymers for extrusion coating.  Murakami and Iwasaki (JP S59/66437 A, published 14 Apr. 1984) teaches a blend of an ethylene ethyl acrylate copolymer with an ethylene-α-olefin copolymer for extrusion coating.  Wilhoit and Georgelos (US Patent 5,928,740, published 27 Jul. 1999) teaches a blend of three ethylene-based polymers for extrusion coating.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787